Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 1 of 25 Page ID #:3673




                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA




         VICKY MYERS,                            CV 19-9555 DSF (KSx)
             Plaintiff,
                                                 Findings of Fact and Conclusions
                          v.                     of Law After Court Trial on
                                                 Administrative Record
         AETNA LIFE INSURANCE
         COMPANY, et al.,
             Defendants.




                                  I. INTRODUCTION

            This is an action for benefits under the Employee Retirement
     Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq. Plaintiff
     Vicky Myers contends she is entitled to long-term disability benefits
     under the terms of the long-term disability policy Defendant Aetna Life
     Insurance Company (Aetna) issued to the California Institute of
     Technology (Caltech). A bench trial on the administrative record was
     held on October 27, 2020. After consideration of the parties’ trial
     briefs, oral arguments, and the evidence in the Administrative Record, 1
     the Court makes the following Findings of Fact and Conclusions of
     Law.




     1   The Court refers to pages from the Administrative Record as “AR __.”


                                             1
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 2 of 25 Page ID #:3674




                             II. FINDINGS OF FACT 2

     A.    The Long-Term Disability Plan

           At all relevant times, Plaintiff Vicky Myers was employed by Jet
     Propulsion Laboratories (JPL). Dkt. 32 ¶ 2. JPL established and
     maintained a disability insurance plan (LTD Plan) and a life insurance
     plan for its employees. Id. ¶ 3. Both plans were issued by Aetna to
     Caltech, 3 Policy No. 866280. Id.

           The LTD Plan defines “Total Disability” as follows:

           From the date that you first become disabled and until
           Monthly Benefits are payable for 24 months, you will be
           deemed to be totally disabled on any day if, as a result of a
           disease or injury, you are unable to perform with
           reasonable continuity the substantial and material acts
           necessary to pursue your own occupation and you are not
           working in your own occupation.

           After the first 24 months that any Monthly Benefit is
           payable during a period of disability, you will be deemed to
           be totally disabled on any day if, as a result of a disease or
           injury, you are not able to engage with reasonable
           continuity in any occupation in which you could reasonably
           be expected to perform satisfactorily in light of your age,
           education, training, experience, station in life, and physical
           and mental capacity that exists within any of the following
           locations:


     2 Any finding of fact deemed to be a conclusion of law is incorporated into the
     conclusions of law. Any conclusion of law deemed to be a finding of fact is
     incorporated into the findings of fact. Where the Court declined to adopt a
     fact submitted by a party, the Court found the fact was either unsupported,
     unnecessary, or irrelevant to its determination.
     3JPL employees were covered by the policies issued to Caltech. Dkt. 32 ¶ 3
     n.1.


                                           2
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 3 of 25 Page ID #:3675




              • a reasonable distance or travel time from your
                residence in light of the commuting practices of your
                community; or
              • a distance or travel time equivalent to the distance or
                travel time you traveled to work before becoming
                disabled; or
              • the regional labor market, if you reside or resided
                prior to becoming disabled in a metropolitan area.

     AR 3198.

           The Policy defines “Own Occupation” as “[a]ny employment,
     businesses, trade or profession and the substantial and material
     acts of the occupation you were regularly performing for your employer
     when your period of disability began. Own Occupation is not
     necessarily limited to the specific job you performed for your employer.”
     AR 3183. “Substantial and material acts” are defined as “[t]he
     important tasks, functions and operations generally required by
     employers from those engaged in your own occupation and cannot be
     reasonably omitted or modified.” Id.

           The Life Insurance Plan provides for a waiver of premium if an
     insured is “permanently and totally disabled.” AR 3053. It defines
     “permanently and totally disabled” as follows:

           You are permanently and totally disabled under this plan
           on any day if, due to disease or injury you are not able to:

              • Perform with reasonable continuity all of the
                material duties necessary to pursue you own
                occupation in the usual and customary way; and
              • Engage with reasonable continuity in another
                occupation in which you could reasonably be expected
                to perform satisfactorily in light of your age,
                education, training, experience, station in life,
                physical and mental capacity.

     Id.


                                         3
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 4 of 25 Page ID #:3676




            Under the LTD Plan, benefits are limited to 24 months when “it
     is determined that the disability is, at that time, caused to any extent
     by a mental condition (including conditions related to alcoholism or
     drug abuse) described in the most current edition of the Diagnostic and
     Statistical Manual of Mental Disorders, published by the American
     Psychiatric Association.” AR 3199.

           Myers’ monthly benefit of the LTD Plan was 60% of her former
     salary. AR 165, 3191. She has not been paid any benefits under the
     LTD Policy to date. Dkt. 32 ¶ 8.

     B.    Myers’ Education and Job

           Myers was born on March 2, 1959. AR 535. She has a high
     school diploma and attended some college courses. AR 681, 2949.
     Additionally, she attended programs provided by JPL in software-
     related classes and has certificates in Software Configuration
     Management II, courses 1-4. AR 2949.

           Myers started working for JPL in 1979. AR 2949. She has
     worked in software for JPL since approximately 1994. Id. At the time
     she stopped working in 2018, her job title was Software Management
     Engineer and her salary was $130,000. Id. In the Work History and
     Education Questionnaire she completed for Aetna, Myers described her
     job as: “Be available for immediate customer support for various flight
     projects[;] [p]rovide OM presentations, recommendations and
     implementation of CM systems[;] [h]old project meetings, adapt
     software, track, building and deploy for multiple projects[;] [s]chedule
     overlapping project requests . . . .” Id. She has also reported of her job:

           At JPL, I was responsible for at least six Projects. On those
           Projects, I was responsible for the implementation and
           change management (“CM”) support of software procedures
           and processes, which included CM, code control, software
           baseline management, release management and change
           control board administration. I evaluated, tested and
           configured the Project’s code management tools. I
           identified, collected, managed and reported information


                                          4
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 5 of 25 Page ID #:3677




           throughout the Project’s software lifecycle. I audited
           Release environments at JPL and offsite facilities. I
           implemented and managed the appropriate level of access
           control to multiple software repositories being updated in
           parallel development. Additionally, I researched alternate
           methods for software code management and analyzed
           findings and recommended improvements to Project
           management and personnel.

     AR 2477. Myers’ job “required [her] to be mentally alert and physically
     able.” AR 2478.

           Both Myers’ vocational expert and Aetna determined that her job
     mostly closely aligns with the U.S. Department of Labor Dictionary of
     Occupational Titles (DOT) job of Network Control Operator. AR 086-
     087, 682, 2661. The function of a Network Control Operator is to
     “[m]onitor[] data communications network to ensure that network is
     available to all system users and resolve[] data communications
     problems.” AR 086. “Individuals employed in this position require
     college level general reasoning, 7th to 8th grade level math skills, and
     high school grade level language development.” AR 683. Myers’ job
     was described as sedentary by her employer. AR 682.

     C.    Myers’ Medical Condition

           Around April of 2017, Myers began to experience reduced
     cognitive ability. AR 658-59, 2478. It became difficult for her to do her
     job because she “was more likely to be unable to unravel problems and
     more prone to making mistakes.” AR 656. She could tell the quality of
     her work was falling as it became harder for her to think through
     problems and remember what she was supposed to be doing. Id.

           Myers’ decline was noticed by those around her. Her co-worker
     Sheila Chatterjee “noticed a significant difference in [Myers’] ability to
     focus and to think clearly,” which she found to be “alarming and




                                          5
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 6 of 25 Page ID #:3678




     worrisome.” AR 678. Chatterjee had worked with Myers on and off for
     twenty years. Id. Beginning in April or May of 2017, Myers’ husband,
     William Myers, “began to notice a significant physical decline in her
     body, most notably extreme fatigue and muscle and joint pain that
     would build-up during the work week and eventually would require her
     to rest her body almost the entire weekend.” AR 658. At the time
     Myers “was supporting numerous different groups for JPL and was
     frequently working 12-14 hours a day to keep up with the demands
     each group wanted.” Id.

           While her health significantly deteriorated around 2017, Myers
     had initially begun to have issues with fatigue, memory difficulty, and
     pain around 2003. AR 586. At that time, she was diagnosed with
     fibromyalgia and chronic fatigue syndrome and JPL enabled her to
     work from home for a period. AR 015, 661. She did not completely
     recover from her symptoms but recovered sufficiently to return to her
     job. AR 661, 846. 4

           Due to her health conditions, Myers stopped working on January
     5, 2018. AR 002.

          On January 11, 2018, Myers saw her primary care physician, Dr.
     Dino Clarizio. AR 2097-2098. Dr. Clarizio noted Myers’ inability to
     concentrate and believed she could not do her job at all. AR 2959-2961.

            On February 19, 2018, Myers began occupational therapy at Casa
     Colina Centers for Rehabilitation twice a week to treat her chronic
     fatigue syndrome. AR 2063-2064. She was referred to Casa Colina by
     Dr. Clarizio for “impaired short term memory, alteration, and mental
     flexibility impeding ability to return to work.” AR 2063. The Casa
     Colina intake reported Myers had a relapse of chronic fatigue six weeks
     prior. AR 2809. She had trouble walking and talking, pain throughout


     4Aetna notes Myers’ assertions about her condition prior to 2017 have not
     been verified. Dkt. 32 ¶ 20. The Court includes Myers’ assertions about the
     onset of her symptoms in 2003 for context but does not rely on them in its
     ultimate finding.


                                          6
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 7 of 25 Page ID #:3679




     her body, and cognitive and physical limitations. Id. On March 30,
     2018, Myers’ therapist, Stephanie Boles, created a treatment plant for
     six weeks of therapy focused on Myers’ diagnosis of cognitive
     impairment. AR 2789-2792. The goals included increased recall,
     executive functioning, problem solving, and word finding. AR 2792.
     Myers continued to do cognitive and physical therapy with Boles who
     repeatedly reported she was not ready to return to her previous level of
     cognitive demand. AR 2281, 2766.

           On June 16, 2017, Myers began seeing psychiatric therapist
     Megan Lundgren, LMFT. AR 2047-2048. During her January 6, 2018
     session with Myers, Lundgren noted that Myers complained of stress,
     anxiety, and possible psychosomatic symptoms, and was “observed to
     have disorganized thoughts, difficulty focusing, and work-related
     fearful thoughts.” AR 2740. During further visits, Lundgren noted
     Myers had “difficulty focusing on topics that are not based in anxiety.”
     Id. In an August 28, 2018 letter to Dr. Clarizio, Lundgren summarized
     her work with Myers, noting she had difficulty concentrating, intense
     and recurrent lethargy, extreme fatigue, and forgetfulness. AR 2047.
     She also observed Myers “appear[] increasingly fatigued, forgetful, and
     confused throughout the course of [their] hour-long sessions.” Id.

     D.    Myers’ Application for Long-Term Disability Benefits

           The LTD Plan has a six-month waiting period. AR 3191. JPL
     called in the claim on May 15, 2018. AR 002. Aetna mailed an LTD
     packet to Myers on May 17, 2018. AR 010.

            On June 5, 2018, Myers filed a long-term disability claim with
     Aetna. AR 006. In the Work History and Education Questionnaire, she
     listed her job as Software Management Engineer and identified
     approximately two years of community college and various classes she
     took through JPL. AR 2949-2950.

           With the claim, Myers submitted an Attending Provider
     Statement (APS) from Dr. Clarizio dated June 7, 2018. AR 2959. On
     the form, Dr. Clarizio listed diagnoses of chronic fatigue, fibromyalgia,
     and chronic impairment. Id. Dr. Clarizio wrote that Myers was


                                         7
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 8 of 25 Page ID #:3680




     “unable to concentrate.” Id. The report also stated Myers could work
     zero hours a day 5 and limited her speaking to one hour a day. AR
     2959-2961.

           Myers also submitted a Behavioral Health Clinician Statement
     (BHCS) from Lundgren, dated June 30, 2018. AR 2736-2738.
     Lundgren diagnosed Myers with generalized anxiety disorder,
     dysthymic disorder, and attention deficit disorder. AR 2736. She noted
     Myers’ applied focus and concentration in the session was less than five
     minutes and she was easily distracted. AR 2737. Additionally, she
     stated Myers switched topics frequently and her speech became
     impaired when she was fatigued at the end of a session. Id. She
     reported Myers was not able to fully return to work without
     modification because Myers expressed exhaustion when she attended
     one appointment. AR 2738. She also stated Myers could not work part
     time or volunteer because Myers expressed exhaustion with basic tasks
     and appeared fatigued and forgetful at the end of the therapy hour. Id.

            Dr. Clarizio’s APS form indicated he had referred Myers to a
     neurologist, Dr. Edward Barton. AR 2959. Dr. Barton was consulted
     for cognitive complaints, myofascial pain syndrome, chronic fatigue,
     chronic insomnia, and visual aura. AR 2885. Barton noted Myers’
     history of “FMG, chronic fatigue, progressive problems with recall” and
     that she was “[c]onfusing details, forgetting short term events,
     conversations.” Id. He prescribed diagnostic tests, including an



     5 Aetna repeatedly asserts that this physical assessment capacity form
     provided by Dr. Clarizio to Aetna “gave Myers no physical restrictions that
     would prevent her from performing her job, but limited her speaking to one
     hour per day due to her alleged inability to concentrate.” Dkt. 30 at 3
     (emphasis omitted). On the form, Dr. Clarizio put a slashed zero next to
     “Total # of hours patient capable of working per day.” AR 2961. The Court
     interprets this as Dr. Clarizio stating that Myers is not capable of working
     any hours in a day. Aetna is correct, however, that he does not note any
     specific physical issues limiting her ability to work, such as an inability to sit
     or stand.


                                             8
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 9 of 25 Page ID #:3681




     Electroencephalography test (EEG). AR 2886. The EEG was normal.
     AR 1429.

           Aetna called Myers on June 22, 2018 regarding her claim. AR
     013-014. She relayed that she was being treated by the following
     doctors: Dr. Clarizio, Dr. Barton, Dr. Christopher Cheng (sleep
     specialist), Dr. Sean Tsai (alternative medicine), Dr. Christakis
     Christodolou (cardiologist), Dr. Daniel Arkfeld (rheumatologist), Casa
     Colina, and Lundgren. AR 14-15. She reported occasional pain but
     emphasized her main problem was with cognition. Id. Myers reported
     she had been diagnosed with chronic fatigue and fibromyalgia but was
     able to work with the conditions until 2017. Id. Now, on a “good
     thinking day,” she could go outside and pull weeds for 20 minutes, do a
     load of laundry, and try to read or do brain puzzles as part of her
     cognitive therapy. Id. The Aetna claim representative noted Myers
     was “very clear in reporting multiple times about cognition problems
     being the most troubling.” Id.

            Aetna collected records from Dr. Tsai, who had performed
     osteopathic manipulative treatment and used myofascial release and
     other techniques to treat Myers’ fibromyalgia and other somatic
     dysfunctions beginning on January 13, 2018. AR 2716-2717. He noted
     “[i]ncreased tissue tension, altered tissue texture, decreased motion,
     tenderness and/or asymmetry” in certain regions. AR 2716. At an
     appointment in March 2018, Dr. Tsai noted: “Patient continues to
     [complain of] having generalized body pains that are dull and constant.
     Fatigue is slightly better. Body pains worsened after the last PT
     session. Fatigue continues to be worse with increased activity.
     Nothing makes the fatigue better.” AR 2706.

           Myers called Aetna on July 25, 2018 to advise that she had
     recently seen a new rheumatologist, Dr. Arkfeld, and that she would be
     having a brain MRI and some cardiac testing. AR 272. Myers reported
     she had been “struggling with severe fatigue, difficulty with
     concentration/focus and increased pain mostly from her hips down to
     her legs and knees.” Id.



                                        9
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 10 of 25 Page ID #:3682




           Dr. Arkfeld began treating Myers’ fibromyalgia symptoms. AR
     2482. Because of her increasing cognitive symptoms, on July 18, 2018,
     Dr. Arkfeld referred Myers for an MRI of the brain, which she
     underwent on August 8, 2018. AR 2506. Dr. Arkfeld charted that
     Myers’ MRI had revealed several lesions – “scattered nonspecific T2
     hyperintensities . . . in the subcortical white matter of the frontal lobes
     bilaterally.” AR 2622-2623. As a result, Dr. Arkfeld referred Myers for
     a variety of follow-up appointments, including one with Dr. Shijun Xi,
     who specializes in the treatment of allergic and immunologic
     conditions. AR 2507.

           Dr. Xi evaluated Myers on August 21, 2018 and found she
     exhibited “many features suggestive of mast cell activation syndrome”
     and referred her for diagnostic testing. AR 3015. Shortly after, Dr. Xi
     informed Myers the results of her “histamine level test [were] very
     elevated, which [was] very suggestive of mast cell activation syndrome”
     (MCAS). Id. MCAS can cause a wide range of symptoms, which are
     often debilitating, and can impact any and all systems within the body,
     frequently affecting several systems at the same time. Id. MCAS
     symptoms include cognitive dysfunction, chronic fatigue, and pain. Id.

     E.    Aetna’s Claim Review

           Aetna received and reviewed the following: medical notes from
     Dr. Soon-Min Tan, a rheumatologist; medical notes from Dr. Barton;
     medical notes from Dr. George Thomas, a gastroenterologist; Clarizio’s
     APS; and a letter and the BHCS from Lundgren. AR 42-46.

           Aetna conducted two reviews on July 5, 2018 – a behavioral
     health review and a clinical review. AR 127, 362.

           Aetna’s behavioral health clinician called Myers on July 5, 2018
     to evaluate her claim from a behavioral health standpoint. AR 50-56.
     Myers reported being out of work due to fibromyalgia, chronic pain, and
     other issues stemming from these conditions. AR 55. The clinician
     noted Myers had no immediately apparent functional impairments on
     the call. AR 49. Based on the review of the medical records and the



                                         10
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 11 of 25 Page ID #:3683




     discussion with Myers, the behavioral health clinician determined
     there was no support for mental health impairment. AR 55.

           Aetna’s nurse clinician also reviewed the records and determined
     there was no clinical support for a physical impairment. AR 362. She
     noted all the physical exams were “non-focal” and the labs were “not
     indicative of any quantifiable diagnoses.” AR 127. Additionally, she
     found there was “no demonstration of any organic cognitive loss or
     physical functional loss due to any reported symptoms or diagnoses.”
     Id.

           After these reviews, Myers submitted additional information,
     including notes from Dr. Cheng, Dr. Barton, Dr. Arkfeld, and an
     endocrinologist. AR 129-131. Aetna’s nurse clinician reviewed this
     information on September 4, 2018 but did not alter her evaluation. AR
     128-133, 269. She noted that, as to Myers’ complaints of cognitive
     issues, Myers had not provided “any neuropsychological evaluations
     showing any deficits found on extensive testing with validity measures
     included.” AR 269.

           Based on its internal review of the medical records, Aetna found
     that Myers was not disabled and notified her of the claim denial by call
     and a letter dated September 28, 2018. AR 267, 361-364.

            Myers called Aetna on October 1, 2018 to ask if her claim could
     be reopened with a neuropsychology report she had recently obtained.
     AR 267. Aetna’s claim manager told her that she could appeal the
     decision and the appeal instructions were included with the denial
     letter. Id.

     F.    Myers’ Appeal

          Myers notified Aetna on November 8, 2018 that she would be
     pursuing her appeal through counsel and requested her file. AR 173.




                                        11
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 12 of 25 Page ID #:3684




           Myers appealed Aetna’s decision on April 26, 2019 through her
     attorneys. AR 2504. In the appeal letter, Myers asserted that she was
     physically and cognitively disabled from her occupation for reasons
     other than a mental condition. AR 2509.

           Following the initial appeal submission, Myers’ counsel called
     Aetna to advise that they would be submitting additional documents
     for appeal. AR 373. Aetna agreed to wait for these additional
     documents before starting its appeal review. Id. Myers subsequently
     submitted two appeal supplements that contained additional medical
     records and letters from her treaters. AR 613, 634.

           As part of her appeal, Myers submitted additional medical
     records, a neuropsychology report from Dr. Heleya Rad, a vocational
     assessment from Theresa Kopitzke, letters from treating physicians,
     medical journal articles explaining MCAS and fibromyalgia, and
     personal statements from herself, family, and friends. AR 2504-2517.

            The report from Dr. Rad, Ph.D., reflected that she saw Myers on
     September 20, 2018 for a comprehensive neuropsychological evaluation.
     AR 660-671. The evaluation included a variety of tests that measured
     such areas as attention, problem solving, memory, language, I.Q.,
     visual-spatial skills, academic skills, and social-emotional functioning.
     Id. Rad noted in taking the tests, Myers “appeared to be trying hard to
     focus” but “became confused on an executive measure that required
     mental flexibility, and had difficulty shifting between sets.” Id. In
     interpreting Myers’ Minnesota Multiphasic Personality Inventory-2
     profile, Rad found “[s]he lacks the energy to cope with everyday
     problems and has difficulty with memory and concentration.” AR 668.
     And, in interpreting Myers’ Behavioral Rating Inventory of Executive
     Function profile, Rad found “Myers is experiencing difficulty with
     behavioral and/or cognitive flexibility,” including “difficulty beginning,
     starting, or ‘getting going’ on tasks, activities and problem-solving
     approaches.” Id. Additionally, she found “Myers experiences
     substantial difficulty holding an appropriate amount of information in
     mind or in ‘active memory’ for further processing, encoding, and/or
     mental manipulation.” Id. Rad noted that Myers’ difficulty sustaining


                                        12
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 13 of 25 Page ID #:3685




     working memory had a negative impact on her “ability to remain
     attentive and focused for appropriate lengths of time.” Id. Overall,
     Rad found that Myers’ “profile reflects moderate decline in domains of
     visual memory and aspects of executive functioning,” and that her
     “cognitive difficulties interfere with her capacity for independence in
     daily life.” AR 670.

           Myers also submitted an April 12, 2019 vocational report from
     Kopitzke. AR 680-686. The report identified the DOT occupation
     “Network Control Operator” as the job most closely aligned with Myers’
     job. AR 682. Based on a phone interview with Myers and a review of
     medical records, Kopitzke concluded Myers was unable to perform her
     occupation. AR 683-685.

            Kopitzke noted Myers’ difficulties during their phone interview.
     AR 681. Kopitzke stated that Myers “spoke slowly and tangentially,”
     “required frequent redirection throughout the call and was at times
     very difficult to follow,” “had marked difficulty describing her medical
     and vocational history in an organized manner,” “demonstrated notable
     problems with her ability to recall information,” including doctors’
     names and specific dates, and frequently “los[t] her train of thought,
     stopping in mid-sentence.” Id. Twenty minutes into the call, Myers
     asked with whom she was speaking and what the class was regarding.
     Id. Koptizke noted Myers’ “cognitive abilities seemed to decline as the
     call progressed, as noted by her tendency to digress.” Id.

           Dr. Clarizio wrote a letter, dated March 1, 2019, stating Myers “is
     unable to work in any capacity” due to her multiple medical conditions
     “including Fibromyalgia, Hypothyroidism, Mass Cell Activation
     Syndrome, Obstructive Sleep Apnea and White Matter Abnormality on
     MRI of the Brain.” AR 675.

           Two letters from Dr. Xi – dated October 5, 2018 and May 6, 2019
     – noted that Myers’ “[c]onstellation of symptoms combined with
     positive histamine level is consistent with diagnosis of mast cell
     activation syndrome, which can cause significant pain and cognitive
     dysfunction, as well as other symptoms.” AR 672-673, 2451.



                                        13
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 14 of 25 Page ID #:3686




            A letter from Dr. Arkfeld dated April 13, 2019 advised that in his
     “medical opinion as a board certified physician in internal medicine and
     rheumatology, Vicky Myers is completely unable to work in her position
     as a software configuration manager” due to her “numerous medical
     problems, the most problematic for her being neurocognitive
     impairment with decreased functionality.” AR 2457-2458. He noted
     “[i]n the approximately 1 year that [he] ha[s] seen her, she has not
     shown any characteristics that would allow her to function due to pain
     and fatigue,” with the main issue being “her difficulty thinking and
     accomplishing tasks.” AR 2458.

           A clinic note from hematologist Dr. Ilene Weltz dated April 23,
     2019 assessed that Myers had mast cell activation syndrome. AR 2459-
     2461.

           Aetna sent Myers’ file to three third-party vendors for peer
     review: Dr. Gary Nudell (internal medicine), Dr. Elizabeth Gay
     (neuropsychology), and Dr. Eric Kerstman (aerospace medicine,
     physical medicine and rehabilitation pain medicine). AR 216, 233, 249.

           Dr. Nudell prepared a written report dated June 19, 2019. AR
     600-612. Dr. Nudell reviewed Myers’ diagnoses of hypothyroidism,
     chronic sinusitis, esophageal spasms, coronary artery spasms, chronic
     urticaria, white matter abnormality of the brain, fibromyalgia, nausea,
     and MCAS. AR 606. Dr. Nudell did not discuss cognitive impairment
     or dysfunction because he deferred to the neuropsychological reviewer
     on those matters. AR 608. After a review of the records, Dr. Nudell
     found that, from an internal medicine perspective, the medical records
     did not support functional impairment based on any of the documented
     medical conditions because “the medical records do not specifically
     document observable physical examination or diagnostic testing to
     support impairment.” AR 608-611.

           Dr. Gay prepared a written report, also dated June 19, 2019. AR
     577-599. After reviewing Myers’ records, Dr. Gay found Myers’
     reported cognitive fatigue, cognitive impairment, attention deficit
     hyperactivity disorder, dysthymic disorder, emotional distress, and



                                        14
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 15 of 25 Page ID #:3687




     memory difficulties were not preventing her from performing her
     activities of daily living. AR 593. In making her findings, Dr. Gay
     emphasized the medical records were inconsistent because some of
     Myers’ doctors had noted she appeared to function normally during
     visits, and Myers’ testing scores showed a considerable range and
     variability. AR 593-594. Based on this, Dr. Gay found there was not
     “consistent, cohesive, and/or confident findings of impaired cognitive
     function and/or severe emotional dysregulation or behavioral
     dysfunction.” AR 594.

           Finally, Dr. Kerstman prepared a written report dated
     September 23, 2019. AR 539-549. Dr. Kerstman determined from a
     physical medicine and rehabilitation and pain medicine standpoint, the
     medical documentation did not support a disabling diagnosis. AR 547.
     Like Dr. Nudell, Dr. Kerstmann did not consider Myers’ cognitive
     status as it is outside his area of expertise. Id. Dr. Kerstman noted
     there were not significant abnormalities on physical examination or
     diagnostic testing to support that Myers would be precluded from
     sustained full-time activities. AR 547-548.

            Aetna provided these peer review reports to Myers’ counsel for
     their review and response. AR 377, 434. In response, Myers’ counsel
     submitted responses from Dr. Rad, Dr. Arkfeld, and Dr. Clarizio; an
     additional declaration from Myers; a fibromyalgia article; and
     additional medical records. AR 487-490, 2466-2501.

           In Dr. Rad’s response to Dr. Gay’s report, she disagreed with Dr.
     Gay’s determination because she believed Dr. Gay’s report did not
     accurately reflect Myers’ neuropsychological profile. AR 2466-2469.
     Rad noted that objective findings of Myers’ neuropsychological
     examination revealed weaknesses in visual-spatial organization,
     working memory, visual memory, delayed memory for simple visual
     information, immediate and delayed memory for a complex design,
     response inhibition/set-shifting, and significant emotional distress. AR
     2467-2468. In particular, Rad noted Myers’ recall of visual material fell
     in the 2nd and 3rd percentile, which was indicative of a retrieval deficit



                                        15
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 16 of 25 Page ID #:3688




     for visual information that would impact her independence and
     effectiveness at work. AR 2468.

           Dr. Arkfeld submitted a response to Dr. Nudell’s report. AR
     2480-2481. Dr. Arkfeld disagreed with Dr. Nudell and stated that
     Myers was impaired and could not work, and that fibromyalgia could
     result in functional impairment.

           Dr. Clarizio submitted a response to Dr. Kerstman’s report. AR
     488-490. He disagreed with Dr. Kerstman’s key findings that Myers
     did not have a disabling diagnosis, was not functionally impaired from
     her diagnosis, and did not suffer any significant abnormalities that
     support functional impairment. AR 488. Dr. Clarizio noted that he
     found Myers’ reports of pain credible and that there is a basis for
     functional impairment for one suffering from fibromyalgia. AR 489.

           Myers also submitted a 2016 editorial from the medical journal
     Clinical and Experimental Rheumatology titled “Fibro-fog.” AR 2471-
     2473. The article discussed the “wide range of cognitive difficulties
     such as forgetfulness, memory lapses, mental confusion, reduced verbal
     fluency and diminished ability to concentrate” that patients with
     fibromyalgia commonly complain of. AR 2471. According to the article,
     “the most consistent cognitive deficits in [fibromyalgia] have been
     found in working memory, attention, and executive function,
     particularly in the presence of distractors or competing stimuli.” Id.

           These additional records and responses were given to Dr. Gay
     and Dr. Nudell for their review and response. Both doctors provided
     addendums to their reports stating the new records did not change
     their prior conclusions. AR 550-558.

           By a letter dated October 29, 2019, Aetna notified Myers that its
     decision would be upheld on appeal. AR 482-484.

                         III. STANDARD OF REVIEW

           The court reviews challenges to an ERISA plan’s denial of
     benefits de novo “unless the benefit plan gives the administrator or
     fiduciary discretionary authority to determine eligibility for benefits or


                                         16
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 17 of 25 Page ID #:3689




     to construe the terms of the plan.” Firestone Tire & Rubber Co. v.
     Bruch, 489 U.S. 101, 115 (1989). When review is de novo, “the court
     does not give deference to the claim administrator’s decision, but rather
     determines in the first instance if the claimant has adequately
     established that he or she is disabled under the terms of the plan.”
     Muniz v. Amec Constr. Mgmt. Inc., 623 F.3d 1290, 1295-96 (9th Cir.
     2010); see Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 963 (9th
     Cir. 2006) (en banc) (when a court reviews the denial of benefits de
     novo, the court “simply proceeds to evaluate whether the plan
     administrator correctly or incorrectly denied benefits”).

           A claimant challenging a plan administrator’s decision bears the
     burden of proving entitlement to benefits by a preponderance of the
     evidence. See Shaw v. Life Ins. Co. of N. Am., 144 F. Supp. 3d 1114,
     1123 (C.D. Cal. 2015) (citing Muniz, 623 F.3d at 1294). In a trial on the
     record, the court “can evaluate the persuasiveness of conflicting
     testimony and decide which is more likely true.” Kearney v. Standard
     Ins. Co., 175 F.3d 1084, 1095 (9th Cir. 1999); see Schramm v. CAN Fin.
     Corp. Insured Grp. Benefits Program, 718 F. Supp. 2d 1151, 1162 (N.D.
     Cal. 2010) (noting that, in reviewing the administrative record, “the
     Court evaluates the persuasiveness of each party’s case, which
     necessarily entails making reasonable inferences where appropriate”).

                         IV. CONCLUSIONS OF LAW

           The parties agree the proper standard of review here is de novo.
     In performing a de novo review, the Court is not required to accept the
     conclusion of any particular treatment provider or medical file review.
     For instance, the Court does not accord special deference to the
     opinions of treating physicians based on their status as treating
     physicians. Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834
     (2003). Instead, opinions must “be accorded whatever weight they
     merit.” Jebian v. Hewlett-Packard Co. Emp. Benefits Org. Income Prot.
     Plan, 349 F.3d 1098, 1109 n.8 (9th Cir. 2003) (citing Black & Decker,
     538 U.S. at 834). However, a court may give greater weight to a
     treating physician’s opinion where it is evident a particular physician
     has had a “greater opportunity to know and observe the patient than a


                                        17
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 18 of 25 Page ID #:3690




     physician retained by the plan administrator” who conducts a file
     review. Id. (internal quotation marks omitted).

            Here, because the relevant provisions focus on the employee’s
     ability to perform the acts necessary to carry out her usual occupation,
     whether Myers is “disabled” must be measured by her functional
     capacity as compared to the duties of her usual occupation. Under such
     a functional test, the Ninth Circuit has explained: “The mere existence
     of an impairment is insufficient proof of disability. A claimant bears
     the burden of proving that an impairment is disabling.” Matthews v.
     Shalala, 10 F.3d 678, 680 (9th Cir. 1993) (citations and internal
     quotation marks omitted).

           Therefore, reasoned assessments of what Myers can and cannot
     do are given greater weight than mere statements of medical diagnoses.
     See, e.g., Shaw v. Life Ins. Co., 144 F. Supp. 3d 1114, 1129 (C.D. Cal.
     2015); Holifield v. UNUM Life Ins. Co. of Am., 640 F. Supp. 2d 1224,
     1237-38 (C.D. Cal. 2009). Descriptions of symptomology are likewise
     more helpful in determining Myers’ functional capacity than are mere
     diagnoses. See Muniz, 623 F.3d at 1296 (recognizing the relevant issue
     before the district court on de novo review was whether the evidence
     could confirm the plaintiff’s “symptoms rose to the level of total
     disability” such that she was “unable to perform” essential job duties
     (internal quotation marks omitted)).

     A.    Myers’ Occupation

            Myers’ occupation is a sedentary one that requires continuous
     cognitive engagement. Aetna argues Myers can perform her job
     because a “Network Control Operator’s job requirements . . . are not
     difficult.” Dkt. 30 at 12. Rather than rely on Myers’ actual job duties,
     it recites the tasks for a DOT Network Control Operator which include
     “[e]xplain user procedures necessary to transmit data,” “[m]onitor
     modems and display screen of terminal to mainframe computer to
     detect error messages that signal malfunction in communications
     software or hardware,” and “[r]ead technical reference manuals for




                                        18
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 19 of 25 Page ID #:3691




     communications hardware and software to learn cause of problem.” Id.
     at 13.

           If Myers’ medical condition is what she claims, it is clear she
     cannot perform even these “not difficult” tasks for more than short
     spurts. Aetna does not dispute this, but argues “Aetna’s position has
     always been that there is nothing about Myers’ neuropsychological test
     scores that indicate that she has any impairment which renders her
     unable to perform the occupational duties listed above.” Id. This is not
     an argument about Myers’ occupational abilities but rather about her
     medical condition. In other words, Aetna is not saying that Myers has
     a mild impairment that still lets her perform her own occupation;
     Aetna argues Myers has no such impairment. The Court therefore
     concludes that if it determines Myers’ medical condition has rendered
     her substantively cognitively impaired, she cannot perform her
     occupation.

     B.    Myers’ Medical Condition

           Prior to the onset of her medical difficulties, Myers worked full
     time at JPL for decades. AR 2949. Her husband testified that she
     regularly worked 12- or 14-hour days. AR 658. Myers’ abilities
     completely transformed with the decline in her various medical
     conditions. She could no longer work because basic activities resulted
     in extreme fatigue. Her cognitive skills were compromised such that
     she had a hard time focusing and trouble remembering. In the letter
     she submitted with her appeal, Myers stated it takes her two to three
     hours to get ready each day, she cannot drive more than a few miles
     and sometimes has to stop in parking lots to rest, she is unable to be up
     for more than an hour or two a day, she cannot read more than a few
     emails before everything is blurry, she loses items easily, she
     frequently loses her train of thought, and she has trouble recalling
     basic details such as a neighbor’s name. AR 655-657.

           Myers has been diagnosed with mast cell activation syndrome,
     fibromyalgia, cognitive fatigue, and cognitive impairment. AR 582. For
     these and other conditions she has, she has been treated by a variety of



                                        19
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 20 of 25 Page ID #:3692




     methods including occupational therapy, physical therapy,
     psychotherapy, medications, and trigger point injections. AR 545.
     None of these treatments has been particularly successful.

            Aetna’s arguments in support of its decision to deny benefits
     focus largely on the lack of objective evidence such as tests to show her
     disability. According to Aetna, Myers’ diagnoses coupled with her self-
     reports to medical providers are insufficient. Dkt. 25 at 17. However,
     Myers’ diagnosed conditions of chronic fatigue, fibromyalgia, and
     MCAS are all difficult to measure objectively through tests or other
     evaluations. “In the context of a condition, such as plaintiff’s,
     characterized by disabling pain and fatigue, a physician invariably
     relies on a patient’s descriptions of his or her condition and other types
     of subjective information in making a diagnosis and in assessing a
     patient’s limitations.” Tam v. First Unum Life Ins. Co., No.
     CV195227FMOJEMX, 2020 WL 5904804, at *9 (C.D. Cal. Sept. 30,
     2020) (citing Salomaa v. Honda Long Term Disability Plan, 642 F.3d
     666, 678 (9th Cir. 2011)); see also Jordan v. Northrop Grumman Corp.
     Welfare Benefit Plan, 370 F.3d 869, 872 (9th Cir. 2004)
     (“[F]ibromyalgia’s cause or causes are unknown, there is no cure, and,
     of greatest importance to disability law, its symptoms are entirely
     subjective. There are no laboratory tests for the presence or severity of
     fibromyalgia.”), overruled on other grounds as recognized by Salomaa,
     642 F.3d 666.

           In Salomaa, the Ninth Circuit discussed the issues surrounding
     disability benefits for individuals with chronic fatigue syndrome and
     fibromyalgia:

           One can understand the frustration of disability plan
           administrators with claims based on such diseases as
           chronic fatigue syndrome and fibromyalgia. Absence of
           objective proof through x-rays or blood tests of the existence
           or nonexistence of the disease creates a risk of false claims.
           Claimants have an incentive to claim symptoms of a
           disease they do not have in order to obtain undeserved
           disability benefits. But the claimants are not the only ones


                                         20
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 21 of 25 Page ID #:3693




           with an incentive to cheat. The plan with a conflict of
           interests also has a financial incentive to cheat. Failing to
           pay out money owed based on a false statement of reasons
           for denying is cheating, every bit as much as making false
           claim. The plan has no exception to coverage for chronic
           fatigue syndrome, so [the plan administrator] has taken on
           the risk of false claims for this difficult to diagnose
           condition. Many medical conditions depend for their
           diagnosis on patient reports of pain or other symptoms, and
           some cannot be objectively established until autopsy. In
           neither case can a disability insurer condition coverage on
           proof by objective indicators such as blood tests where the
           condition is recognized yet no such proof is possible.

     642 F.3d at 678; see also Holmstrom v. Metro. Life Ins. Co., 615 F.3d
     758, 769 (7th Cir. 2010) (noting that for conditions such as
     fibromyalgia, the court has “rejected as arbitrary an administrator’s
     requirement that a claimant prove her condition with objective data
     where no definitive objective test exists for the condition or its
     severity”).

           Viewing the record in its totality, the Court finds Myers has met
     her burden of proving entitlement to benefits under the LTD Plan.
     Aetna erred in relying on the opinion of three doctors who did not
     examine Myers over the opinions of numerous doctors who did. While
     an ERISA plan administrator need not provide in-person medical
     evaluations of its claimants, the Court finds Drs. Clarizio’s, Arkfeld’s,
     Rad’s and Xi’s – as well as other doctors’ and therapists’ – in-person
     evaluations and observations are more persuasive than the paper
     review conducted by Aetna’s three peer reviewers. See Salomaa, 642
     F.3d at 676 (finding medical opinions rendered following in-person
     examination more persuasive than contrary opinions from an
     administrator’s paper-only review); Bunger v. Unum Life Ins. Co. of
     Am., 299 F. Supp. 3d 1145, 1160 (W.D. Wash. 2018) (noting that the
     plaintiff’s “claim also finds support in the evidence from every doctor
     who personally examined him”); Nagy v. Grp. Long Term Disability
     Plan for Emps. of Oracle Am., Inc., 183 F.Supp.3d 1015, 1031 (N.D. Cal.

                                        21
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 22 of 25 Page ID #:3694




     2016) (“As an initial matter, none of [the insurer’s] four medical
     examiners personally examined [plaintiff]; instead, each of the
     examiners based his or her conclusions upon a review of [plaintiff’s]
     medical records . . . . Accordingly, their reports lack the level of
     credibility normally attributed to physicians who have personally
     observed a patient.”); Oldoerp v. Wells Fargo & Co. Long Term
     Disability Plan, 12 F. Supp. 3d 1237, 1254 (N.D. Cal. 2014) (“While an
     ERISA plan administrator need not provide in-person medical
     evaluations of its claimants, Simonelic’s in-person observations are
     more persuasive than Goldman’s paper review.”). Myers consulted
     numerous doctors across specialties and disciplines, and all found her
     unable to work due to her medical condition. In short, the Court is
     persuaded that, under the circumstances here, the reports by Myers’
     treating physicians and therapists are valid and credible measures –
     not only of Myers’ medical condition but also of her ability to work.

            The Court does not find the reports of Aetna’s three reviewing
     doctors 6 particularly persuasive for a variety of additional reasons.
     First, Aetna’s reviewing doctors reached many of their conclusions
     based on the supposed discrepancies and inconsistencies in the reports
     made by Myers’ treating physicians. For instance, Dr. Gay’s report
     states the “clinical inconsistencies found in the medical records, across
     multiple disciplines, specializations and providers would argue against
     support for consistent and/or severely impaired function.” AR 593. In
     addition to finding any discrepancies between Myers’ treating
     physicians’ reports negligible, 7 the Court notes such inconsistencies do

     6The Court evaluates the three physician reports generated on appeal rather
     than the two clinical evaluations conducted by Aetna in denying the claim in
     the first instance because it finds the reports more credible. By contrast,
     Aetna’s nurse clinician’s reliance on labs not being indicative of “any
     quantifiable diagnosis” and the lack of “demonstration of any organic
     cognitive loss,” AR 059-060, is inappropriate given the nature of Myers’
     conditions, as discussed above.
     7Dr. Gay relies on doctors’ reports that note that Myers presented with
     normal speech, appropriate cognitive function, and no impairment of
     concentration. AR 593-594. The Court does not find these reports preclude a


                                          22
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 23 of 25 Page ID #:3695




     not automatically negate any medical condition. If Dr. Gay wished to
     more persuasively articulate why such inconsistencies demonstrated
     Myers did not have functional impairment, she should have explained
     why the more positive health findings were more trustworthy than the
     more negative ones.

            To the extent Aetna relies on inconsistencies to show Myers is not
     a reliable narrator – and imply she may be making a false claim – they
     have not sufficiently established her unreliability. Myers’ treating
     physicians, whom she interacted with in person multiple times, found
     her credible. Additionally, some inconsistencies are congruent with the
     variability of her condition and the mental fog it created. The Court
     therefore finds her credible. 8

           Second, only one of Aetna’s three reviewing doctors, Dr. Gay,
     actually considered Myers’ cognitive issues – the problem she
     repeatedly emphasized was the main issue with her ability to work.
     See AR 547 (Dr. Kerstman noting Myers’ “cognitive status will be
     deferred as it is outside the area of my expertise”), 608 (Dr. Nudell
     noting he “will defer any discussion regarding cognitive
     impairment/dysfunction to the neuropsychological reviewer”).


     finding of disability because by Myers’ own account her condition varies, and
     various doctors have noted that Myers is able to function normally for limited
     amounts of time.
     8 Aetna also argues that Myers is being deceptive by attempting to avoid the
     policy’s 24-month limitation on benefits for psychiatric disabilities by
     claiming this is a physical rather than mental condition. Dkt. 30 at 8, 20.
     The LTD Plan defines mental disorders as those listed in the Diagnostic and
     Statistical Manual of Mental Disorders (DSM-5). AR 3199. The DSM-5 does
     not include chronic fatigue syndrome, fibromyalgia, or MCAS. DSM-5 Table
     of Contents, American Psychiatric Association (2013),
     https://www.psychiatry.org/File%20Library/Psychiatrists/Practice/DSM/APA_
     DSM-5-Contents.pdf. Yet, all have cognitive effects. Therefore, Myers’
     initially emphasizing her mental cognition as the “main” problem, dkt. 30 at
     20, is not inconsistent with her seeking disability for a physical rather than
     psychiatric condition.


                                          23
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 24 of 25 Page ID #:3696




     Therefore, of the three reports, only Dr. Gay’s speaks to whether Myers’
     cognitive issues render her unable to work.

            Third, Dr. Nudell unfairly discounted the effect fibromyalgia can
     have on individuals. Dr. Nudell’s report states “[w]hile [fibromyalgia]
     may result in subjective myofascial discomfort, there is overall no basis
     for restrictions with activities of daily living or any other functional
     impairment as a result of this myofascial pain syndrome.” AR 609.
     Additionally, he notes “there is no basis for physical/medical
     impairment” despite the fact that “subjective complaints of fatigue are
     not uncommon with the diagnosis of fibromyalgia[ and] MCAS.” Id.
     Dr. Nudell seems to state fibromyalgia cannot render one disabled,
     which does not make sense – at least not in a legal context. As
     explained above, the Ninth Circuit has repeatedly found that
     fibromyalgia is an impairment that can render one disabled. See
     Revels v. Berryhill, 874 F.3d 648, 656-57, 662 (9th Cir. 2017) (finding
     the failure to construe the medical evidence “in light of fibromyalgia’s
     unique symptoms and diagnostic methods” was error); Salomaa, 642
     F.3d at 678 (discussing fibromyalgia in the disability plan context); see
     also Kennedy v. Lilly Extended Disability Plan, 856 F.3d 1136, 1137
     (7th Cir. 2017) (“There used to be considerable skepticism that
     fibromyalgia was a real disease. No more.”).

           On balance, the evidence weighs in Myers’ favor, and she meets
     her burden of establishing her entitlement to disability benefits. A
     preponderance of the evidence shows Myers’ fibromyalgia, MCAS, and
     chronic fatigue syndrome preclude her from performing at the level of
     mental functioning required for her job.

                                V. CONCLUSION

           For the reasons stated above, the Court finds in favor of Myers.
     Myers is to submit a proposed judgment no later than January 5, 2021.
     Aetna may submit objections to the proposed judgment no later than
     January 18, 2021. Counsel are to meet and confer and attempt to
     resolve the issue of attorneys’ fees and costs no later than January 12,




                                        24
Case 2:19-cv-09555-DSF-KS Document 35 Filed 12/17/20 Page 25 of 25 Page ID #:3697




     2021. If no resolution is reached, Myers’ motion for attorneys’ fees
     must be filed no later than February 16, 2021.

           IT IS SO ORDERED.
      DATED: December 17, 2020
                                         Honorable Dale S. Fischer
                                         UNITED STATES DISTRICT JUDGE




                                        25
